OPINION

Per Curiam:

In this “slip and fall” personal injury action, the jury, upon conflicting evidence, returned a verdict for the defendant. In the factual context of this case, we perceive no prejudicial error in the district court’s rulings on evidence and instructions to the jury, and accordingly we affirm. See American Cas. Co. v. Propane Sales & Serv., 89 Nev. 398, 513 P.2d 1226 (1973); Ginnis v. Mapes Hotel, 86 Nev. 408, 470 P.2d 135 (1970); Eldorado Club, Inc., v. Francis B. Graff, 78 Nev. 507, 377 P.2d 174 (1962); Yturralde v. Barney’s Club, Inc., 87 Nev. 249, 484 P.2d 1079 (1971).